Citation Nr: 0405132	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  00-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of medial meniscectomy of 
the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1971 to July 1974.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 2000 decision by the 
RO which, in part, denied an increased rating for residuals 
of medial meniscectomy of the left knee.  In June 2001, a 
hearing was held at the RO before the undersigned member of 
the Board.  The Board remanded the appeal to the RO for 
additional development in August 2001.  

By rating action in January 2003, the RO assigned a separate 
evaluation of 10 percent for traumatic arthritis of the left 
knee.  The veteran and his representative were notified of 
this decision and did not express dissatisfaction with the 
rating assigned.  The additional issue is not inextricably 
intertwined with the issue on appeal and, as no substantive 
appeal was received, the Board does not have jurisdiction to 
adjudicate this issue.  Roy v. Brown, 5 Vet. App. 554, 556 
(1993); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Accordingly, the additional issue can not be 
addressed in this decision.  

By rating action in October 2003, the RO assigned an 
increased evaluation to 20 percent for residuals of medial 
meniscectomy of the left knee.  As the 20 percent evaluation 
is less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The residuals of medial meniscectomy of the left knee are 
manifested by no more than moderate subluxation or lateral 
instability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of medial meniscectomy of the left knee 
are not met.  38 U.S.C.A. §§ 501, 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.71a, Part 4, including Diagnostic Code 
5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

At the outset, the Board is cognizant of the recent decision 
by the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in the case Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  In 
Pelegrini, it was essentially held that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
should be provided to a claimant prior to any adjudication of 
the claim.  In this case, the claims had been filed and 
initial adjudication had taken place before the VCAA was 
enacted.  However, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the April 2000 rating action, the April 2000 
statement of the case (SOC), the May and August 2000, May 
2001, and October 2003 supplemental statements of the case 
(SSOCs), the August 2001 Board remand, and various letters 
from the RO, most recently in February 2003, have provided 
the veteran with sufficient information regarding the 
applicable rules.  The SOC and the SSOCs provided notice to 
the veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  The letters 
also notified him of which evidence was to be provided by the 
veteran and which by the VA.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  The veteran also 
testified at a hearing before the undersigned member of the 
Board at the RO in June 2001.  

In order to satisfy the holding in Pelegrini to the letter of 
the law, would require the Board to dismiss this case, in 
effect finding that the rating decisions of the RO 
promulgated prior to providing the veteran full VCAA notice 
were void ab initio.  The result of this action would require 
that the entire rating process be reinitiated, with the 
claimant being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was afforded two VA examinations, provided 
with the appropriate laws and regulations, and was given 
ample time to respond.  Thus, to allow the appeal to continue 
would result in nonprejudical error.  "The record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided in effect and no additional pertinent evidence 
appears forthcoming. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board concludes that the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the issue of an increased 
rating for residuals of medial meniscectomy of the left knee.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

Service connection for residuals of medial meniscectomy of 
the left knee was established by rating action in November 
1974.  A 20 percent evaluation was subsequently assigned, 
effective from August 1, 1974, the day following the 
veteran's release from active service.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  A 100 percent temporary total 
rating for convalescence following surgery was assigned from 
March 11, to June 1, 1975, when the 20 percent was 
reinstated.  By rating action in June 1979, the 20 percent 
evaluation was reduced to 10 percent, effective from 
September 1, 1979, and that evaluation remained in effect 
when the claim for increase was received in January 2000.  

VA outpatient records from February 1999 to February 2000 
show that the veteran was seen on numerous occasions for 
various maladies.  The records show that he was seen for 
flare-ups of osteoarthritis of the left knee on a few 
occasions in January and February 2000.  

When examined by VA in March 2000, the veteran complained of 
chronic pain and difficulty kneeling or climbing stairs for 
the past two to three months.  The examiner noted that the 
claims file was not available for review.  The veteran 
reported swelling and redness about the knee, but denied any 
new injury or locking.  The knee sometimes felt like it would 
give way and was sore to walk on.  On examination, there was 
no evidence of fluid in the left knee.  Extension was to 0 
degrees with flexion to 143 degrees.  There was a well-healed 
surgical scar on the left knee which was not adherent, 
disfiguring, or keloid.  There was no evidence of thigh 
atrophy.  The collateral ligaments were strong, and the 
anterior cruciate ligament appeared to be somewhat loose.  An 
MRI showed post-surgical changes in the anterior horn, a tear 
of the left and posterior horn of the medial meniscus, and a 
sprain in the left anterior cruciate ligament.  

A private progress note from E. Griffin, Jr., M.D., was 
received in June 2000.  Dr. Griffin noted that the veteran 
walked with a normal gait and was able to toe and heel walk 
without difficulty.  Range of motion was full in the left 
knee with evidence of positive Lachman and pivot shift.  
There was significant slopping on the anterior cruciate 
ligament, but no significant joint line tenderness.  Dr. 
Griffin reviewed the MRI taken in March 2000 and noted a tear 
on the posterior horn of the medial meniscus and probable 
insufficiency of the anterior cruciate ligament, though the 
ligament appeared to be intact.  

The veteran testified at a personal hearing at the RO before 
the undersigned member of the Board in June 2001, that he had 
chronic pain and occasional give-way in the left knee about 
once or twice a month, and that he takes several medications 
for the pain and swelling.  

On VA examination in September 2002, the examiner indicated 
that he had seen the veteran for chronic bilateral knee pain 
and swelling several times over the last six months; he also 
provided a history of the veteran's knee problems.  On 
examination, the veteran walked with a cane and wore braces 
on each knees.  There was slight effusion and tenderness 
along the medial joint line.  Extension was full and flexion 
was to 120 degrees; flexion rotation was uncomfortable.  The 
collateral ligaments were stable and Lachman testing was 
negative.  There was no anterior drawer sign and strength 
against resistance was 4/5.  There was no quadriceps wasting 
and no swelling in the calf.  The impression was internal 
derangement of the left knee.

When examined by VA in May 2003, the examiner provided a 
detailed history of the veteran's left knee problems.  The 
veteran walked with an obvious limp and had some slight 
swelling in the left knee.  The clinical findings were as 
follows:  extension was full and flexion was to 140 degrees 
with pain on all motions; there was laxity of the medial 
collateral ligament with opening of about 1.5-cm., anterior 
drawer was positive at 2-cm., Lachman test was also positive; 
there was marked tenderness along the medial joint line; 
patella tracking was good; strength was 3.5/5 against 
resistance; the left thigh was 1.5-cm. smaller than the 
right.  X-ray studies showed mild to moderate arthritic 
changes.  The diagnoses included recurrent meniscus tear of 
the left knee; chronic medial collateral instability, and 
likely anterior cruciate ligament strain or tear.  

In an addendum report in August 2003, the examiner indicated 
that he had reviewed the claims file when he examined the 
veteran in May 2003.  He also noted that the veteran reported 
locking in the left knee 8 to 10 times a day, more frequently 
when climbing stairs or an incline.  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Analysis

Initially, it should be noted that a separate 10 percent 
evaluation for arthritis of the left knee was assigned by 
rating action in January 2003, effective from August 19, 
1999.  Evaluations assigned for arthritis under Diagnostic 
Code (DC) 5010 are based on limitation of motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
that a disability rated according to the range of motion of a 
joint should be considered for a higher rating under the 
limitation of motion diagnostic code where flair-ups of the 
disorder caused an increase of the conditions described in 
sections 4.40 and 4.45, and thus additional disability.  
However, in Johnson v. Brown, 9 Vet. App. 7 (1996), the Court 
held that DC 5257 was not predicated on loss of range of 
motion; therefore the provisions of 38 C.F.R. §§ 4.40 and 
4.45 are not for application.  As the veteran was assigned a 
separate evaluation under a diagnostic code that encompasses 
limitation of motion, which includes any functional loss due 
to pain (§§ 4.40, 4.45, & 4.59), the only remaining issue is 
whether the veteran is entitled to a rating in excess of 10 
percent for residuals of medial meniscectomy of the left knee 
under DC 5257.  This diagnostic code provides as follows:

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30
    
Moderate.......................................................
.......................    20
    
Slight.........................................................
..........................    10

In order to receive higher evaluations under DC 5257, the 
veteran would have to demonstrate impairment of the left knee 
due to recurrent subluxation or lateral instability to a 
severe degree.  Here, the medical evidence of record, 
including the three VA examinations discussed in detail 
above, do not show that subluxation or lateral instability 
result in impairment to more than a moderate degree.  While 
the two earlier examinations showed little or no instability 
in the left knee, the most recent examination in May 2003 
showed some increased laxity and subluxation commensurate 
with no more than moderate instability.  As noted above, the 
symptoms associated with the veteran's other left knee 
disability are contemplated in the separate 10 percent 
evaluation assigned for arthritis of in the left knee.  VA 
Regulations prohibit the evaluation of the same disability 
under various diagnoses, or the assignment of separate 
evaluations for the same manifestations.  38 C.F.R. § 4.14 
(2003).  

Accordingly, the Board finds that the disability picture does 
not demonstrate more than moderate impairment of the left 
knee due to subluxation or lateral instability so as to 
warrant an evaluation in excess of 20 percent under DC 5257.  


ORDER

An increased evaluation in excess of 20 percent for residuals 
of medial meniscectomy of the left knee is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



